Koch, J.,
The act referred to was approved May 14, 1915. It is entitled “An act providing a system of government for boroughs, and revising, amending and consolidating the law relating to boroughs.” We will quote therefrom the following provisions:
Section 6, article X, chapter 1: “This act shall apply to all boroughs incorporated under general law and to those which have accepted the provisions of the Act of April 3rd, one thousand eight hundred and fifty-one, entitled ‘Act regulating boroughs.’ This act shall not annul or repeal any local or special act in force at the date of the passage of this act or any provision thereof.”
Section 7, article I, chapter 1: “Any borough or incorporated town incorporated or acting under any local or special act of assembly may surrender the provisiones of its special acts, so far as they are inconsistent with this act, by presenting a petition to the Court of Quarter Sessions setting forth the desire of said borough or incorporated town to accept the provisions of this act. Such petition shall be made by the burgess, council or twenty-five electors of the borough or incorporated town.”
Section 7 of article vi, in chapter 7, gives borough councils the power to appoint one or two persons as street commissioners; and sub-division Vil, in section 6, article I, of chapter 7, makes it the duty of the council “to appoint and remove a treasurer and secretary.”
The purpose of the present petition is to get rid of section 4 of the Special Act of April 8, 1864, P. L. 343, which provides for the election by the qualified voters of the Borough of Ashland of one person to be supervisor of the borough, and of section 1 of the Special Act of Feb. 6, 1872, P. L. 79, which provides for the election of a borough treasurer by the qualified voters of said borough. The petitioners desire, by this proceeding, to surrender the *227provisions of its special acts relative to the election by the people of a borough supervisor and a borough treasurer, so that the borough council may appoint the same under the provisions of said Act of 1915.
The 22nd section of an act entitled “An act regulating boroughs,” approved April 3, 1851, P. L. 320, 325, provides “That every borough hereafter incorporated by an act of the general assembly shall, unless otherwise provided, be subject to the provisions of this act,” etc. And the Act of April 1, 1834, P. L. 163, gives to the Courts of Quarter Sessions of the respective counties in the State power to incorporate any town or village “within their respective jurisdictions.” Therefore, the Borough of Ashland, when incorporated, became subject to the Act of 1851, but no act of assembly has changed the Act of 1834 so as to give the Court of Quarter Sessions of one county jurisdiction of a borough that lies within two counties. We, therefore, conclude that we have no jurisdiction in the premises and are not vested with the power which may in proper cases be exercised under the provisions of the Act of 1915, as above set forth. The Borough of Ashland must be treated as a whole concerning the matter before us and cannot be considered with relation to the respective parts lying in the two separate counties. The fact that the borough lies in two counties should receive the early attention of all interested parties, to the end that the voting rights of all residents may be properly exercised hereafter and that none be disfranchised.
And now, June 29, 1925, the petition is dismissed for want of jurisdiction, petitioners are allowed an exception and bill is sealed.
From M. M. Burke, Shenandoah, Pa.